TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00008-CR


Adam Benavides, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3021403, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on January 7, 2005.  The court reporter
failed to respond to this Court's notice that the record is overdue.
Appellant was represented by retained counsel in the trial court, but that attorney was
permitted to withdraw and the court appointed counsel for appeal.  Although the clerk's record does
not contain a request for a free record, we assume that if there were any question whether appellant
is indigent the district court would not have appointed counsel.  See Tex. R. App. P. 20.2.
Unless the trial court has reason to believe that appellant is not indigent (in which
case it shall conduct a hearing pursuant to rule 20.2), it shall direct the court reporter to prepare the
reporter's record at no cost to appellant.  The court reporter for the 331st District Court, Ms. Angela
Chambers, is ordered to file the reporter's record no later than March 31, 2005.  See Tex. R. App.
P. 37.3(a)(2).  No further extension of time will be granted.
It is ordered February 14, 2005.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish